COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION


Cause Number:              01-18-00418-CV
Trial Court Cause
Number:                    2013-50819
Style:                     Gregory Sullo and Brian Zimmerman
                           v Felix Michael Kubosh a/k/a Kubosh Bail Bonding, Paul Kubosh a/k/a Kubosh Law
                           Office
Date motion filed*:        January 22, 2018
Type of motion:            Joint Motion Regarding Proposed Structure of Oral Argument
Party filing motion:       appellants, appellees, cross-appellees
Document to be filed:      n/a

Is appeal accelerated?      YES         NO

Ordered that motion is:

              Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot): The motion is dismissed as moot. Oral argument was not
         granted in this case.
              Other:


Judge's signature: /s/ Evelyn V. Keyes
                          Acting individually           Acting for the Court

Panel consists of

Date: February 5, 2019